DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 09/27/2021.
Claim 1-26 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 103:
The applicant asserts that Lohe does not teach promissory note, the examiner respectfully disagrees. The examiner has already responded the same argument in office action issued on 06/25/2021. In light of specification of the present application and BRI, promissory note is a type of transaction. One with ordinary skills in the art would have understood that smart contract is used in blockchain to implement various types of transactions, which is also disclosed by Lohe. Therefore, it is merely design choice to implement promissory note with smart contract as promissory note is also transaction. In addition to “used in net settlement performed for payment transactions conducted during a predetermined period of time”, it is merely introducing the intended use of promissory note and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
The applicant further asserts that Devadas does not discloses a first and second wrapped symmetric key being used and transmitting the at least two wrapped symmetric keys. The examiner respectfully disagrees. The examiner has responded to the same argument in office action issued on 06/25/2021. Devadas is solving the same problem as the present claim to improve security by encrypting volatile key using public key of the particular entities when sharing the volatile with the particular entities. Devadas does not need to teach promissory note since Lohe already taught promissory note. In addition, as already responded, the first and second wrapped keys is nonfunctional descriptive material because they are just data that being generated and transmitted, these data is not used to perform any of the recited method steps and does not affect the recited proceed as a whole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 8, 10-13, 14-15, 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US 2017/0048235 A1; hereinafter, "Lohe"), and further in view of Devadas et al. (US 20060210082 A1; hereinafter, "Devadas").
With respect to claim 1 and 14:
Lohe teaches: a method for generating a cryptographic promissory note for posting to a blockchain, comprising:
receiving, by a receiving device of a processing server, an authorization request for a payment transaction, wherein the authorization request is a transaction message formatted based on one or more standards and includes at least a plurality of data elements including at least a first data element configured to store a blockchain address associated with an acquirer and a second data element configured to store a transaction amount. (The process 2800 commences when the SOCOACT system receives a transaction request having transaction information (step 2802). Typically, within the context of a digital currency transfer, such transaction information includes at least the following data: a source address (U1) as a source of the funds, a destination address (U2) that is the destination for the funds, the amount of currency to transfer. See at least Paragraph [0272])
generating, by a generation module of the processing server, a promissory note used in net settlement performed for payment transactions conducted during a predetermined period of time, wherein the promissory note includes at least the transaction amount and at least one other piece of transaction data parsed from the received authorization request. (For example, the smart contract generating request may be obtained as a result of a participant using a smart contract generator (e.g., a website, an application) to generate a smart contract. In one embodiment, contract terms may include identifiers and/or amounts of assets to be exchanged. See at least Paragraph [0355]-[0358])
digitally signing, by a signing module of the processing server, the generated promissory note with a private key. (All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it. See at least Paragraph [0169])
encrypting, by an encryption module of the processing server, the signed promissory note with a symmetric key. (The cryptographic component allows for both symmetric and asymmetric (e.g., Pretty Good Protection (PGP)) encryption and/or decryption. The SOCOACT may encrypt all incoming and/or outgoing communications. See at least Paragraph [0485])
and electronically transmitting, by a transmitting device of the processing server, a blockchain transaction to a blockchain network, wherein the blockchain transaction includes at least the encrypted promissory note and the blockchain address
recording the blockchain transaction in a block that is verified and added to the blockchain. (Before Bitcoin can be transferred out of a public address, the owner of that address must prove that he owns the address by signing the transaction with the same private key that was used to generate the public address. Upon successfully doing so, the transaction is then broadcast to the Bitcoin network. The network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain. Participant A (e.g., a fund) may agree to the proposed smart contract, and a smart contract may be submitted to the block chain via the SCG component at 3910. Crypto tokens specified in the smart contract may be deposited (e.g., with one or more authorities) by the participants and the exchange may be facilitated via the SCF component at 3915. The participants' account data structure datastores may be updated to reflect the exchange. See at least Paragraph [0071] and [0342])

Lohe does not teach the following limitations, however, Devadas teaches:
wrapping, by the encryption module of the processing server, the symmetric key with (1) a first public key corresponding to the private key to create a first wrapped symmetric key, and with (2) a second public key corresponding to a further private key associated with an acquirer involved in the payment transaction to create a second wrapped symmetric key; wherein the blockchain transaction includes the first and the second wrapped symmetric key. (A device can generate multiple volatile keys in reliable fashion, and share each key with a particular service provider or between designated devices across an insecure channel, which may have eavesdroppers by encrypting each key with 
Devadas discloses to encrypt multiple volatile keys with public keys of each entities involved. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Lohe with the technique of encrypting (i.e. wrapping) the volatile key (i.e. symmetric key) with the public key of each service providers (i.e. first & second public key) as disclosed by Devadas to improve security and creating a secure channel even when communicating through insecure channels.
In addition with respect to “a first wrapped symmetric key and a second wrapped symmetric key” this is nonfunctional descriptive material as it only describes the keys are generated, while the keys are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Claim 14, system with the same scope as claim 1, is rejected.
With respect to claims 2 and 15:
Lohe further teaches wherein the second public key associated with the acquirer is stored in a third data element included in the received authorization request. (As described previously, the source and destination addresses are typically based on the public keys held within a digital currency wallet of the respective users. In particular, such addresses are, in various embodiments, a RIPEMD-160 hash of an SHA256 hash of a public key. See at least Paragraph [0272])
Claim 15, a system with the same scope as claim 2, is rejected.
With respect to claims 8 and 21:
Lohe further teaches wherein the private key is stored in a memory of the processing server. (All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it. See at least Paragraph [0169]). Lohe does not explicitly teaches storing private key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a private key must be stored in the system before it can be used.
Claim 21, a system with the same scope as claim 8, is rejected.
With respect to claims 10 and 23:
Lohe further teaches generating, by the generation module of the processing server, a valuation script based on at least the generated promissory note configured to determine a value of the generated promissory note, wherein the blockchain transaction further includes the generated valuation script. (Contract terms associated with the smart contract may be determined at 4113. In one embodiment, contract terms may include identifiers and/or amounts of assets to be exchanged. In another embodiment, contract terms may include a specification of the value of an asset based on data provided by an oracle source. See at least Paragraph [0358]). Lohe does not explicitly teaches generating a valuation script. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that contract term in the generated contract has the same function as valuation script.
Claim 23, a system with the same scope as claim 10, is rejected.
With respect to claims 11 and 24:
electronically transmitting, by the transmitting device of the processing server, a release instruction related to the payment transaction to a third party entity, wherein the release instruction is configured to instruct the third party entity to release the encrypted promissory note and each wrapped symmetric key to the acquirer involved in the payment transaction. (FIG. 6 shows a flowchart of a blockchain generation process for the SOCOACT. New transactions are broadcast to all nodes (step 602). When a node finds a proof-of-work, it broadcasts the block to all nodes (step 608). See at least Paragraph [0177]). 
Claim 24, a system with the same scope as claim 11, is rejected.
With respect to claims 12 and 25:
Lohe further teaches wherein the third party entity is the blockchain network. (FIG. 6 shows a flowchart of a blockchain generation process for the SOCOACT. See at least Paragraph [0177]). 
Claim 25, a system with the same scope as claim 12, is rejected.
With respect to claims 13 and 26:
repeating, by the processing server, the receiving, generating, signing, encrypting, wrapping, and transmitting steps for a second payment transaction; 
and electronically transmitting, by the transmitting device of the processing server, a release instruction to a third party entity, wherein the release instruction indicates one of: the payment transaction or the second payment transaction and is configured to instruct the third party entity to release the respective corresponding encrypted promissory note and each wrapped symmetric key to the acquirer involved in the payment transaction.
repeating and the second transaction. However, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the steps of receiving, generating, signing, encrypting, wrapping, transmitting and transmitting releasing instruction to release data. It is well within the knowledge of one of ordinary skill to duplicate software steps in a computer. Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other. See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).
Claim 26, a system with the same scope as claim 13, is rejected.
Claim 3-5, 9, 16-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US2017/0048235 A1; hereinafter, "Lohe"), and further in view of Devadas et al. (US 20060210082 A1; hereinafter, "Devadas") and Rune (US 5850444; hereinafter, "Rune").
With respect to claims 3 and 16:
Lohe in view of Devadas does not teach wherein the symmetric key is additionally wrapped with a third public key to create a third wrapped symmetric key associated with a payment network. However, Rune teaches wherein the symmetric key is additionally wrapped with a third public key to create a third wrapped symmetric key associated with a payment network. (In accordance with one aspect of the present invention, a method is provided for encrypting communications between a communications network and a communications terminal, by storing a public key associated with the network at the terminal. The terminal generates and 
Claim 16, a system with the same scope as claim 3, is rejected.
With respect to claims 4 and 17:
Lohe further teaches The method of claim 3, wherein the authorization request is received from the payment network, and the electronically transmitted blockchain transaction includes the third wrapped symmetric key. (The request is sent over a data communications network (step 2702) to a Network Interface 102, where it is forwarded to the SOCOACT system 5801 (step 2704). See at least Paragraph [0264]-[0265])
Claim 17, a system with the same scope as claim 4, is rejected.
With respect to claims 5 and 18:
Rune further teaches wherein the third public key associated with the payment network is stored in a third data element included in the received authorization request. (If a public key has not been stored at the terminal, then the terminal transmits a request to the network for a public key. See at least Col 3, Line 28-30).
Claim 18, a system with the same scope as claim 5, is rejected.
With respect to claims 9 and 22:
wherein the symmetric key is unique to the generated promissory note. (Additionally, the terminal is not required to store its own secret key, because it can generate a new secret key for each communications session. See at least Col 4, Line 36-38).
Claim 21, a system with the same scope as claim 8, is rejected.
Claim 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (US2017/0048235 A1; hereinafter, "Lohe"), and further in view of Devadas et al. (US 20060210082 A1; hereinafter, "Devadas"), and further in view of Wolfond et al. (US 20140207682 A1; hereinafter, "Wolfond").
With respect to claim 6 and 19:
Lohe in view of Devadas does not teach receiving, by the receiving device, a transaction identifier associated with the blockchain transaction from the blockchain network; generating, by the generation module of the processing server, an authorization response for the payment transaction, wherein the authorization response is a transaction message formatted based on the one or more standards and includes the plurality of data elements further including a third data element configured to store the transaction identifier; and electronically transmitting, by the transmitting device of the processing server, the generated authorization response. However, Wolfond teaches receiving, by the receiving device, a transaction identifier associated with the blockchain transaction from the blockchain network; generating, by the generation module of the processing server, an authorization response for the payment transaction, wherein the authorization response is a transaction message formatted based on the one or more standards and includes the plurality of data elements further including a third data element configured to store the transaction identifier; and electronically transmitting, by the transmitting device of the processing server, the generated authorization response. (a transaction server configured to: receive a transaction initiation request; generate a transaction identifier; a merchant device configured to: receive the transaction identifier; activate a proximity communication interface to transmit the transaction identifier; a customer device configured to: receive the transaction identifier via the proximity communication interface. receive transaction detail data from the transaction server, wherein the transaction detail data is transmitted by the transaction server in response to receiving the transaction identifier from the customer device; request a transaction authorization from a user of the customer device; and in response to receiving the transaction authorization, transmit the transaction authorization to the transaction server to enable the transaction server to complete the transaction. See at least Paragraph [0026]). 
Wolfond discloses an electronic transaction system. It would have been obvious to one of ordinary still in the art to modify the system of Lohe in view of Devadas the ability of receiving and verifying a transaction identifier with the server (i.e. blockchain), and transmitting a authorization response to the server as taught by Wolfond to enhance the security by using such manner as suggested by Wolfond in Paragraph [0002].
Claim 19, system with the same scope as claim 6, is rejected.
With respect to claim 7 and 20:
Wolfond further teaches wherein the authorization request is received from a payment network, and the generated authorization response is electronically transmitted to the payment network. (See at least Fig. 1&4). It would have been common sense that all the communication taking place in the payment network. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fransson et al. (US 20170011365 A1): A method performed by a computer implemented method performed by an issuer device for providing a promissory note as a means of payment to a user device and enabling a redemption payment transaction based on the promissory note to a last bearer device is provided. The blockchain is used to record the promissory note.
Pellew (US 20190087893 A1): A method of providing for a secure financial transaction, the method including the steps of: (a) formulating the documentation associated with the financial transaction, including security for the transaction; (b) dividing the transaction into a series of segments, each segment having an associated expected risk profile and security profile; (c) for each segment, creating an indicative token describing the segment, including associated expected risk profile and security profile; (d) providing a block chain environment for storage of the indicative tokens.
Feeney et al. (US 20170324711 A1): System and method for confirming and transferring information from one party to another via block chain escort, using central and decentralized databases acting as online storage providers. Files are linked to cryptographic currency structures comprised of a public and private key identification processes. Locking, unlocking, retrieving, storing, confirming and transferring files requires linked association to block chain protocol measures of crypto-currency .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685